DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
               This application filed on 08/29/2019 is a national stage entry of PCT/GB2018/050535, filed on 03/01/2018 claims foreign benefit to 1703313.5, filed on 03/01/2017.

Status of the Claims
               Claims 40-61 are pending. Claims 40-51 and 61 are withdrawn as being drawn to non-elected inventions. Claims 52-60 are examined herein.

Election/Restrictions 
                 Applicant's election of Group IV – claims 52-60 and enzyme as the class of biomarkers as well as MMP8 for initial search in the reply on 11/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                  Claims 40-51 and 61 are withdrawn as being drawn to non-elected inventions. Claims 52-60 are examined herein.
Claim Objections
Claims 52-60 are objected to because of the following informalities:  abbreviations should be defined at their first appearance.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 52-60 are vague. In the preamble, the recitation of “A testing device, testing kit, or testing composition of matter” is not clear as to what is being claimed. The claims appear to be claiming a testing device so the preamble should be consistent with the body of the claim. 
Claim 52 is further vague. In part (b), it appears that Applicants are claiming a Markush group but the language is improper to reflect a Markush group. In line 3, before “MMP8”, the phrase “the group consisting of” should be inserted for proper Markush language. 
Claim 53 is vague. In part (e), the material in the parenthesis – (and control, where present) is not clear if it is part of the claim or not. 
Claim 57 is vague. In line 3, the recitation of “preferably” is not clear if the rest of the claim is meant to be exemplary or limiting. 
Claim 58 is vague. In part (c), subpart (ii), the recitation of “preferably” is not clear if the rest of the claim is meant to be exemplary or limiting. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 55 doesn’t further limit claim 52, since claim 52 reads on a test strip. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
                
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-56 and 58-60 are rejected under 35 U.S.C 102(a)(1) or 35 U.S.C 102(a)(2) as anticipated by Parekh et al. (WO 2015/128681 A1).

With respect to claim 52, Parekh et al. teaches accordingly, in a first aspect, the invention provides a method for monitoring inflammation status of a subject, the method comprising determining levels of at least one (neutrophil activation) marker in urine samples taken from the subject at multiple time points, wherein increased levels of the at least one neutrophil activation marker in a urine sample are indicative of or predictive of an exacerbation of inflammation (Parekh et al. page 1 and 2, lines 31-32 and 1-3, respectively).

Parekh et al. teaches the method is preferably implemented in a system or kit for home use monitoring (Parekh et al. page 2, line 5).

Parekh et al. teaches the invention may be applicable to identifying bacterial or viral causes of an exacerbation in some embodiments (Parekh et al. page 4, lines 4-5).

Parekh et al. teaches throughout the specification the term "the at least one marker" includes "at least one of the markers" where levels of a plurality of markers are being detected (Parekh et al. page 5, lines 1-2).

Parekh et al. teaches in some embodiments the effector molecule is selected from a protease activity, Neutrophil gelatinase-associated lipocalin (NGAL), calprotectin or myeloperoxidase (MPO). The effector molecule, in particular NGAL activity, may be either free or in complex. In further embodiments, the protease activity is selected from matrix metalloproteinase (MMP) activity, human neutrophil elastase (HNE) activity and cathepsin G activity. There are various MMPs which may usefully be detected, as discussed in further detail herein. In specific embodiments, MMP activity comprises MMP9 and/or MMP8 activity (Parekh et al. page 5, lines 1-2).

Parekh et al. teaches in certain embodiments, the marker or markers is/are selected from TIMP (in particular TIMP2), NGAL, A1AT, IL-6, FMLP, creatinine, cystatin c, HSA, RBP4 and beta 2 microglobulin. IL-8 may also be a useful marker (Parekh et al. page 6, lines 8-10).

Parekh et al. teaches in specific embodiments; the one or more testing devices comprise disposable single use devices to which the urine sample is applied. Typically the one or more testing devices may comprise a sample application zone to which the sample is added (Parekh et al. page 62, lines 31-33).

Parekh et al. teaches the test strip includes an adhesive liner (1) upon which the other components of the device are assembled. From right to left, the sample application zone (2) is in the form of an absorbent pad. This is laid partially overlapping the conjugate pad (3), which is impregnated with the labelled binding molecules (7) (Parekh et al. page 75, lines 29-33).

Parekh et al. teaches the devices typically also incorporate a solid support which defines a liquid/capillary flow path for the sample once applied to the sample application zone (Parekh et al. page 63, lines 1-3).

Parekh et al. teaches in some embodiments; a single lateral flow test strip is employed to permit detection of all markers that are to be determined in the test sample. In other embodiments, a separate lateral flow test strip is provided for each marker that is determined (Parekh et al. page 63, lines 18-21).

Parekh et al. teaches the conjugate pad (3) is in fluid connection with a nitrocellulose membrane (4). The nitrocellulose membrane (4) contains immobilized streptavidin molecules (5) which define a capture zone. The membrane (4) further contains immobilized further binding molecules (6) downstream of the capture zone which bind to further labelled molecules (11) which pass through the device with the sample and form a separate control zone (Parekh et al. page 76, lines 1-6).

Parekh et al. teaches the devices may act as competitive or sandwich assays, as discussed herein (Parekh et al. page 63, lines 25-26).

Parekh et al. reads on a testing kit, a urine sample receiving zone, a conjugate zone with one or more binding reagents, biomarkers including MMP8 and Cystatin C, a solid support with a liquid flow path, an immobilized further binding reagent and competitive assay. 

With respect to claim 53, Parekh et al. teaches the devices may also include a control zone to confirm sample has passed through the device satisfactorily. In the event this is not the case the system or test kit may indicate an invalid result to the user, for example via the display (Parekh et al. page 63, lines 23-25).

Parekh et al. teaches the device optionally further comprises an absorbent pad (8) to absorb any test sample and reagents reaching the end of the device (Parekh et al. page 76, lines 7-9).

Parekh et al. reads on labelled control binding reagent and an absorbent material to absorb excess samples. 

With respect to claim 54, Parekh et al. teaches in specific embodiments, the solid support comprises a
chromatographic medium or a capillary flow device (Parekh et al. page 36, lines 32-33).

The teaching reads on chromatographic medium solid support.

With respect to claim 55, Parekh et al. teaches the invention may be provided in a test strip format in some embodiments (Parekh et al. page 36 and 37, line 33 and line 1, respectively).
The teaching reads on test strip.


With respect to claim 56, Parekh et al. teaches similarly, in some embodiments, the systems and test kits include suitable vessels for receiving a urine sample (Parekh et al. page 4, lines 25-26).


Parekh et al. teaches A semi-quantitative scoring system with a scale of 0-10, in which 1 was the lowest detectable colour intensity and 10 was the highest observed colour intensity was used for the visual readings (Parekh et al. page 105, lines 11-13).

The teaching reads on a vessel for collecting urine sample and a visual aid displaying different test line intensity patterns. 

With respect to claim 58, 59 and 60, as shown in claim 52, Parekh et al. teaches biomarkers including MMP8, HNE and cystatin c. 

Examiner notes that claim 59 recites optional limitations, since they are optional limitations, the prior art does not need to teach such limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 57 is rejected under 35 U.S.C 103 as being unpatentable over Parekh et al. (WO 2015/128681 A1) in view of Yu et al. ("Diagnosing inflammation and infection in the urinary system via proteomics” Journal of Translational Medicine. vol. 13 111. 8: (1-14), 2015). 

With respect to claim 57, Parekh et al. teaches the systems and test kits require a quantitative read-out to permit inflammation status to be monitored over time in the subject. Thus, the systems or test kits, may incorporate a suitable reader to provide a quantitative output (in conjunction with the processor and storage medium). As already mentioned this output can be an absolute or a relative output. Suitable readers may incorporate an illuminator to expose the device to a specific wavelength or wavelengths of light and a suitable detector for the reflected or emitted light. The devices also incorporate a suitable processor and computer application to output the current inflammation status of the subject based upon the detected signal. Thus, the processor running the computer application will be in operable connection with the reader. By "operable connection" is meant a functional connection that permits the exchange of a signal or information between the elements (Parekh et al. page 64, lines 1-11).

Parekh et al. teaches in certain embodiments, the computer application is configured to output from the processor an indication or prediction of exacerbation of inflammation if an increase in the levels of each of the at least 2, 3, 4, 5, 6, 7, 8, 9, 10 or more markers is calculated. In specific embodiments, the output is an indication that the subject should receive treatment (Parekh et al. page 67, lines 20-24).

Parekh teaches a reader, a processor, a storage medium, a computer application, a processor, level of biomarkers being calculated and output from the processor the detected result. 

Parekh fails to teach urinary tract infection. 

Yu et al. teaches the current diagnostic pathway used in the clinical setting may fail to detect pathogens due to recent antibiotic usage (false negative) and detect bacterial colonization or urine sample contamination from inadequate collection (false positive). Methods that improve diagnostic precision and are better able to distinguish UTIs from other medical conditions with similar symptoms are desirable (Yu et al. page 2, col. 2, paragraph 1, lines 1-9).

Yu et al. teaches proteins influencing neutrophil migration in the milieu of a reorganizing extracellular matrix, such as integrin αM/β2, gelatinase (MMP9), and neutrophil collagenase (MMP8); and NADPH oxidase, an enzyme with multiple subunits including cytochrome b-245 (CYBA, Figure 3) located in the membrane of phagolysosomes of phagocytic cells and responsible for the oxidative burst that directly kills pathogens. Many of these proteins, especially defensin-1, were highly abundant in samples with evidence of UTIs (Yu et al. page 5, col. 2, paragraph 1, lines 4-13).

Yu teaches highly abundant presence of MMP8 and other proteins influencing neutrophil migration were highly abundant in samples with evidence of UTIs. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the urinary biomarkers kit of Parekh that measures the level of MMP8 and other proteins and use it to detect urinary tract infection because per the teaching of Yu, MMP8 and other proteins are present in abundance in samples with evidence of UTIs and there is a need for improved UTI diagnostic precision. A person of ordinary skill in the art reasonably would have expected success because both Parekh and Yu are directed to the detection of MMP8 and other proteins in urine samples. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

             Claims 57 is rejected under 35 U.S.C. 101 because the claim is directed to abstract ideas without significantly more.
 The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.

ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
            Regarding dependent claim 57, the claim recites “i. Access and/or calculate the determined levels of each biomarker in the sample;” “ii. Calculate a test score from the levels of the biomarkers in the sample that detects a urinary tract infection;” “or “i. Access and/or calculate the determined levels of each biomarker in the sample on the one or more testing devices;” “ii. Calculate a test score from the levels of the biomarkers in the sample by comparing the levels with those taken at one or more earlier time points to thereby detect and/or monitor a urinary tract infection”.

             The step of “calculate” the determined levels of biomarker or “calculate” a test score from the levels of the biomarkers in the sample is categorized as an abstract idea, namely each are mathematical concept-mathematical calculation. These limitations recite an algorithm that calculates a score from the detected levels of markers to detect a UTI. 

   Step 2A, Prong 2
             The limitations as indicated above, namely the judicial exceptions (i.e., the step of “calculate” the determined levels of biomarkers or “calculate” a test score from the levels of the biomarkers in the sample that detects a urinary tract infection; and output from the processor the detected result for the subject has nothing substantially more here over the arts but the judicial exception, as well as there being no integration of the judicial exception into a practical application. 

                None of the limitations recited in claim 57 amount to a practical application of the judicial exceptions. In particular, “iii. Output from the processor the detected result for the subject”, none of the additionally recited limitations amount to an additional element or combination of elements that apply, rely on, or use the judicial exceptions in a manner that impose meaningful limit on the judicial exceptions. 
              
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
                  The additional elements of the claim, including the step direct at “output from the processor the detected result for the subject”, do not add significantly more to the judicial exception (s). 

                    Furthermore, as shown in 35 U.S.C 103 rejection of claim 57, Parekh et al. in view of Yu et al. teaches a reader, a processor, a storage medium, a computer application, a processor, level of biomarkers being calculated and output from the processor that detected result for urinary tract infection. This teaching shows, an algorithm that calculates a score from the detected level of markers to detect a urinary tract infection is a known technique to those of ordinary skill in the art. Given that such methods or process can routinely performed in the art, the claimed step of an algorithm that calculates a score from the detected level of markers to detect a urinary tract infection does not go beyond what was routine and conventional activity and as such fails to impose meaningful limits on the claim scope. 

                     The combination of steps/elements, recited in addition to the judicial exceptions (judicial exceptions as indicated above), fail to amount to significantly more because the additionally recited steps/elements recited individually or as an ordered combination fail to go beyond what was considered routine and conventional in the art at the time as shown in the 102 and 103 rejections supra. The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing, nor do they involve the use of a particular machine. 

                      For all of these reasons, claim 57 fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s). 
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESTIFANOS HAILU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)